Reynolds, J.
Appeal from a decision of the Unemployment Insurance Appeal Board which dismissed claimant’s appeal as untimely (Labor Law, § 621, subd. 1). The decision of the Referee was mailed and filed on May 22, 1968 and the notice of appeal filed by claimant on June 13, 1968. The appeal was thus not taken within 20 days and was therefore properly dismissed as untimely (e.g., Matter of Conliffe [Catherwood], 28 A D 2d 1051; Matter of Rosenthal [Catherwood], 28 A D 2d 603). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Greenblott, JJ., concur in memorandum by Reynolds, J.